DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8 November 2022 has been entered.  Claims 1-19 remain pending in the application.  New claim 20 has been added.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 25 May 2022; however, upon further consideration new rejections are set forth as explained below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first plurality of nozzles" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6 and 20 are rejected for depending from indefinite claim 1.   
Regarding claims 1, 7, and 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-6 and 20, 8-12, and 14-19 are rejected for depending from indefinite claims 1, 7, and 13, respectively.   
Claim 13 is rejected as being indefinite because it is unclear if the “desired target” is part of the claimed invention, or the claimed invention is directed to a fire suppression system configured for applying fire suppressant to the “desired target”.  Lines 1 and 5 appear to require the latter; however, lines 13 and 14, which require a particular arrangement of the second plurality of nozzles relative to the desired target, appear to require the former.   
Claims 14-19 are rejected for depending from indefinite claim 13.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rouse et al. (US 2009/0294141).
Regarding claim 1, Rouse teaches a fire suppression system for stoves (par. 1, fig. 17), the system comprising: a pressurized tank filled with a fire suppression material (158, par. 69); the pressurized tank is fluidly connected to a piping system (164, see par. 69 and fig. 17); the piping system has a plurality of nozzles (160), wherein each nozzle of the first plurality of nozzles is configured to be directed downwards towards a desired target, such as individual burners of a stove (fig. 17); wherein the piping system comprises a pair of parallel pipes in fluid communication with the pressurized tank and at least one cross pipe in fluid communication with each of the pair of parallel pipes, the at least one cross pipe extending perpendicularly therebetween (see annotated figure below); a temperature gauge (20/22) connected to a release device (67), wherein the release device will dispense the fire suppression material (par. 32, 40). 

    PNG
    media_image1.png
    761
    898
    media_image1.png
    Greyscale

Regarding claims 2 and 5, Rouse teaches the fire suppression system described regarding claim 1, and further comprising securement devices (73) attached to the piping system (fig. 2), wherein the securement devices will connect the system above the desired target (par. 39; fig. 17); and further wherein the securement devices are magnets (par. 39).
Regarding claim 6, Rouse teaches the fire suppression system described regarding claim 1, and further wherein the temperature gauge accepts individual readings from each desired target (par. 31 - the temperature gauge can detect an elevated temperature from a pan on any burner of the stove).  
Claims 7-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Searcy (US 4,256,181).
Regarding claim 7, Searcy teaches a fire suppression system for stoves (col. 1, ln. 6-8; fig. 1), the system comprising: a first pressurized tank (10) filled with a fire suppression material (col. 2, ln. 51-52); the first pressurized tank is fluidly connected to a first side of a piping system (18, fig. 4); a second pressurized tank (fig. 4 - the other 10) filled with a fire suppression material (col. 2, ln. 51-52); the second pressurized tank is fluidly connected to a second side of the piping system (the other 18, fig. 4); the piping system has a plurality of nozzles (22), wherein each nozzle of the first plurality of nozzles is configured to be directed downwards towards a desired target, such as individual burners of a stove (fig. 1); wherein the piping system comprises a pair of parallel pipes in fluid communication with the pressurized tank and at least one cross pipe in fluid communication with each of the pair of parallel pipes, the at least one cross pipe extending perpendicularly therebetween (see annotated figure below); a first temperature gauge (35) connected to a first release device (12, fig. 4), wherein the first release device will dispense the fire suppression material from the first pressurized tank when the first temperature gauge detects a temperature exceeding a threshold temperature (col. 3, ln. 22-37); a second temperature gauge (the other 35) connected to a second release device (the other 12), wherein the second release device will dispense the fire suppression material from the second pressurized tank when the first temperature gauge detects a temperature exceeding a threshold temperature (col. 3, ln. 22-37).
Regarding claim 8, Searcy teaches the fire suppression system described regarding claim 7, and further comprising securement devices attached to the piping system, wherein the securement devices will connect the system above the desired target (fig. 1).
Regarding claim 12, Searcy teaches the fire suppression system described regarding claim 7, and further wherein the first temperature gauge accepts readings from one half of the desired targets and the second temperature gauge accepts temperature readings from a second half of the desired targets (col. 3, ln. 22-26; fig. 4 - when the flame, or heat, ignites the gauge, it burns).

    PNG
    media_image2.png
    494
    698
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rouse in view of Stehling et al. (US 5,127,479).
Rouse discloses the fire suppression system described regarding claim 1.  Rouse does not disclose wherein each of the pair of parallel pipes and the at least one cross pipe of the piping system are telescopically adjustable in length.
Stehling teaches a fire suppression system for stoves (fig. 1) comprising a piping system (40) that is telescopically adjustable in size (col. 5, ln. 4-29; figs. 4, 5), which facilitates ease of installation (col. 3, ln. 3-9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the pair of parallel pipes and the at least one cross pipe of the piping system of Rouse to be telescopically adjustable in size, as taught by Stehling, since this was known to facilitate ease of installation.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rouse in view of Munro (US 2012/0018179).
Rouse discloses the fire suppression system described regarding claim 1.  Rouse does not disclose wherein the temperature gauge includes a system to determine the actual temperature of the desired target from an offset position above the desired target.
Munro teaches a fire suppression system for stoves (par. 154; fig. 18), the system comprising: a pressurized tank filled with a fire suppression material (188); the pressurized tank is fluidly connected to a piping system (187); the piping system has piping that will travel next to the stove (fig. 18); a plurality of nozzles (186) pointing at the burners of the stove from a horizontal plane next to each of the stove burners (par. 157, 160); a temperature gauge (240, par. 164) connected to a release device (par. 161 - “valves”), wherein the release device will dispense the fire suppression material (par. 161), and wherein the temperature gauge includes a system to determine the actual temperature of the desired target from an offset position above the desired target (par. 165 - fire sensor 240 can be disposed offset in a position above the fire risk surface; par. 164 - fire sensor 240 can be an infrared temperature sensor that can detect remote temperatures).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Rouse to include the temperature gauge of Munro, which is able to determine the actual temperature of the desired target from an offset position above the desired target, since such a temperature gauge would provide the ability of the system to respond to a fire more quickly by detecting a dangerous temperature level at the stove surface.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Searcy in view of Stehling.
Searcy discloses the fire suppression system described regarding claim 7.  Searcy does not disclose wherein each of the pair of parallel pipes and the at least one cross pipe of the piping system are telescopically adjustable in length.
Stehling teaches a fire suppression system for stoves (fig. 1) comprising a piping system (40) that is telescopically adjustable in size (col. 5, ln. 4-29; figs. 4, 5), which facilitates ease of installation (col. 3, ln. 3-9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the pair of parallel pipes and the at least one cross pipe of the piping system of Searcy to be telescopically adjustable in length, as taught by Stehling, since this was known to facilitate ease of installation.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Searcy in view of Munro.
Searcy discloses the fire suppression system described regarding claim 7.  Searcy does not disclose wherein the first temperature gauge and the second temperature gauge each include a system to determine the actual temperature of the desired target from an offset position above the desired target.
Munro teaches a fire suppression system for stoves (par. 154; fig. 18), the system comprising: a pressurized tank filled with a fire suppression material (188); the pressurized tank is fluidly connected to a piping system (187); the piping system has piping that will travel next to the stove (fig. 18); a plurality of nozzles (186) pointing at the burners of the stove from a horizontal plane next to each of the stove burners (par. 157, 160); a temperature gauge (240, par. 164) connected to a release device (par. 161 - “valves”), wherein the release device will dispense the fire suppression material (par. 161), and wherein the temperature gauge includes a system to determine the actual temperature of the desired target from an offset position above the desired target (par. 165 - fire sensor 240 can be disposed above the fire risk surface; par. 164 - fire sensor 240 can be an infrared temperature sensor that can detect remote temperatures).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Searcy to include the temperature gauge of Munro, which is able to determine the actual temperature of the desired target from an offset position above the desired target, since such a temperature gauge would provide the ability of the system to respond to a fire more quickly by not having to wait for a flame of sufficient height to form to ignite the disclosed temperature gauges.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Searcy in view of Rouse.
Searcy discloses the fire suppression system for stoves described regarding claim 8.  Searcy does not further disclose that the securement devices are magnets.  
Rouse teaches the fire suppression system for stoves described regarding claim 5, in particular, wherein the securement devices are magnets.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement devices of Searcy to be magnets, as taught by Rouse, since magnets were known to be suitable securement devices for a fire suppression system for a stove that eases installation and positioning of the nozzles (Rouse, par. 39).  
Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Munro (US 2012/0018179) in view of Rouse.
Regarding claim 13, Munro teaches a fire suppression system for stoves (par. 154; fig. 18), the system comprising: a pressurized tank filled with a fire suppression material (188); the pressurized tank is fluidly connected to a piping system (187); the piping system has supplemental piping that extends from an opposing end of the piping system to travel adjacent to the stove (fig. 18); a plurality of nozzles (186), wherein each nozzle of the plurality of nozzles is configured to be directed towards a desired target, such as individual burners of the stove from a horizontal plane next to each of the stove burners (par. 157, 160); a temperature gauge (240, par. 164) connected to a release device (par. 161 - “valves”), wherein the release device will dispense the fire suppression material (par. 161).  
Munro does not teach that the piping system has a first plurality of nozzles configured to be directed downwards towards the desired target; or wherein the piping system comprises a pair of parallel pipes in fluid communication with the pressurized tank and at least one cross pipe in fluid communication with each of the pair of parallel pipes, the at least one cross pipe extending perpendicularly therebetween.
Rouse teaches a fire suppression system for stoves (par. 1, fig. 1), the system comprising: a pressurized tank filled with a fire suppression material (32, par. 30); the pressurized tank is fluidly connected to a piping system (34, fig. 1); the piping system has a plurality of nozzles (36/38) configured to be directed downwards towards the desired target (fig. 1); wherein the piping system comprises a pair of parallel pipes in fluid communication with the pressurized tank and at least one cross pipe in fluid communication with each of the pair of parallel pipes, the at least one cross pipe extending perpendicularly therebetween (see annotated figure above); and, a temperature gauge (20/22) connected to a release device (67), wherein the release device will dispense the fire suppression material (par. 32, 40).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Munro to further include a first plurality of nozzles configured to be directed downwards towards the desired target, and wherein the piping system comprises a pair of parallel pipes in fluid communication with the pressurized tank and at least one cross pipe in fluid communication with each of the pair of parallel pipes, the at least one cross pipe extending perpendicularly therebetween, as taught by Rouse, since this would direct the flow of suppressant into a pan in which a fire may occur, whereas the lateral nozzles of the system of Munro may be blocked by the sides of the pan, and the piping arrangement was a known configuration for directing the suppressant from the tank to the nozzles.  Further, it would have been obvious to extend the supplemental piping system from a second opposing end of the piping system since this would allow another nozzle to be placed at the opposite rear corner of the desired target to further enhance the coverage of the fire suppressant, and such a modification would amount to a simple duplication of the working parts of the disclosed system of Munro.  
Regarding claims 14 and 17, Munro in view of Rouse discloses the fire suppression system described regarding claim 13, and Rouse further teaches the fire suppression system comprises securement devices (73) attached to the piping system (fig. 2), wherein the securement devices will connect the system above the desired target (par. 39); and further wherein the securement devices are magnets (par. 39).
Regarding claim 16, Munro in view of Rouse discloses the fire suppression system described regarding claim 13, and further wherein the temperature gauge includes a system to determine the actual temperature of the desired target from an offset position above the desired target (par. 165 - fire sensor 240 can be disposed above the fire risk surface; par. 164 - fire sensor 240 can be an infrared temperature sensor that can detect remote temperatures).
Regarding claim 18, Munro in view of Rouse discloses the fire suppression system described regarding claim 13, and further wherein the temperature gauge accepts readings from each desired target (par. 164 - the fire sensor can detect an elevated temperature from the fire risk surface).  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Munro in view of Rouse and further in view of Stehling.
Munro in view of Rouse discloses the fire suppression system described regarding claim 13.  Munro in view of Rouse does not disclose wherein each of the pair of parallel pipes and the at least one cross pipe of the piping system is telescopically adjustable in length.
Stehling teaches a fire suppression system for stoves (fig. 1) comprising a piping system (40) that is telescopically adjustable in size (col. 5, ln. 4-29; figs. 4, 5), which facilitates ease of installation (col. 3, ln. 3-9).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the pair of parallel pipes and the at least one cross pipe of the piping system of Munro in view of Rouse to be telescopically adjustable in length, as taught by Stehling, since this was known to facilitate ease of installation.
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Munro in view of Searcy.
Regarding claim 13, Munro teaches a fire suppression system for stoves (par. 154; fig. 18), the system comprising: a pressurized tank filled with a fire suppression material (188); the pressurized tank is fluidly connected to a piping system (187); the piping system has supplemental piping that extends from an opposing end of the piping system to travel adjacent to the stove (fig. 18); a plurality of nozzles (186), wherein each nozzle of the plurality of nozzles is configured to be directed towards a desired target, such as individual burners of the stove, from a horizontal plane next to each of the stove burners (par. 157, 160); a temperature gauge (240, par. 164) connected to a release device (par. 161 - “valves”), wherein the release device will dispense the fire suppression material (par. 161).  
Munro does not teach that the piping system has a first plurality of nozzles configured to be directed downwards towards the desired target; or wherein the piping system comprises a pair of parallel pipes in fluid communication with the pressurized tank and at least one cross pipe in fluid communication with each of the pair of parallel pipes, the at least one cross pipe extending perpendicularly therebetween.
Searcy teaches a fire suppression system for stoves (col. 1, ln. 6-8; fig. 1), the system comprising: a first pressurized tank (10) filled with a fire suppression material (col. 2, ln. 51-52); the first pressurized tank is fluidly connected to a first side of a piping system (18, fig. 4); a second pressurized tank (fig. 4 - the other 10) filled with a fire suppression material (col. 2, ln. 51-52); the second pressurized tank is fluidly connected to a second side of a piping system (the other 18, fig. 4); the piping system has a plurality of nozzles (22) configured to be directed downwards towards the desired target (fig. 1); wherein the piping system comprises a pair of parallel pipes in fluid communication with the pressurized tank and at least one cross pipe in fluid communication with each of the pair of parallel pipes, the at least one cross pipe extending perpendicularly therebetween (see annotated figure above); a first temperature gauge (35) connected to a first release device (12, fig. 4), wherein the first release device will dispense the fire suppression material from the first pressurized tank (col. 3, ln. 22-37); a second temperature gauge (the other 35) connected to a second release device (the other 12), wherein the second release device will dispense the fire suppression material from the second pressurized tank (col. 3, ln. 22-37).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire suppression system of Munro to further include a first plurality of nozzles configured to be directed downwards towards the desired target, and wherein the piping system comprises a pair of parallel pipes in fluid communication with the pressurized tank and at least one cross pipe in fluid communication with each of the pair of parallel pipes, the at least one cross pipe extending perpendicularly therebetween, as taught by Searcy, since this would direct the flow of suppressant into a pan in which a fire may occur, whereas the lateral nozzles of the system of Munro may be blocked by the sides of the pan, and the piping arrangement was a known configuration for directing the suppressant from the tank to the nozzles.  Further, it would have been obvious to extend the supplemental piping system from a second opposing end of the piping system since this would allow another nozzle to be placed at the opposite rear corner of the desired target to further enhance the coverage of the fire suppressant, and such a modification would amount to a simple duplication of the working parts of the disclosed system of Munro.
Regarding claim 19, Munro in view of Searcy discloses the fire suppression system described regarding claim 13, and Searcy further teaches the fire suppression system comprises a second pressurized container (fig. 4 - the other 10) fluidly connected to the piping system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the fire suppression system of Munro to include a second pressurized container fluidly connected to the piping system, as taught by Searcy, since this would provide additional capacity for fire suppressant, the ability to use a different suppressant better suited for a different type of fire, and/or an independent source of suppressant in case of a failure or problem with the first.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rouse in view of Marchese et al. (US 4,793,557).
Rouse discloses the fire suppression system described regarding claim 1.  Rouse does not disclose wherein an orientation of each nozzle of the plurality of nozzles is selectively adjustable via a ball and socket joint (31/34).
Marchese teaches a fire suppression system (10) for stoves comprising a piping system (21/22/26) that has a plurality of nozzles (37, see fig. 1), wherein an orientation of each nozzle of the plurality of nozzles is selectively adjustable via a ball and socket joint (31/34, see col. 3, ln. 17-28). 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rouse such that an orientation of each nozzle of the plurality of nozzles is selectively adjustable via a ball and socket joint, as taught by Marchese, since this was known to allow a fireman to rapidly adjust the direction of each nozzle at the same or different fires simultaneously (see Marchese - col. 23-28).
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the interpretations of the prior art being used in the current rejection.  Therefore, the prior art of record is interpreted to teach or render obvious each and every limitation of the amended claims, as explained in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752